                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                          AT PADUCAH
                               CIVIL ACTION NO. 5:15-CV-243-TBR-LLK

PRICILLA CAFFA-MOBLEY,                                                                  PLAINTIFF

v.

JAMES MATTIS, Secretary
U.S. DEPARTMENT OF DEFENSE,                                                           DEFENDANT

                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on a Motion to Alter or Amend Judgment pursuant to

Federal Rule of Civil Procedure 59(e) by Defendant James Mattis, Secretary of United States

Department of Defense (the “Secretary”). [R. 45.] Defendant Pricilla Caffa-Mobley responded,

[R. 48], and the Secretary replied, [R. 51]. Fully briefed, this matter is now ripe for adjudication.

For the reasons stated herein, the Secretary’s Motion to Alter or Amend Judgment, [R. 45], is

DENIED.

                                          BACKGROUND

         The general facts and procedural history of this case are set out in the Court’s prior

Memorandum Opinion and Order, [R. 43]. In short, Caffa-Mobley’s claims against the Secretary

arise out of her termination from Barkley Elementary School as an Educational Aid, allegedly

because of her disability. [Id. at 6.] On February 27, 2018, the Court granted in part and denied

in part the Secretary’s Motion for Summary Judgment. [R. 43.] On March 27, 2018, the

Secretary filed a Motion to Alter or Amend Judgment, [R. 45], which is currently before the

Court.

                                       LEGAL STANDARD




                                                      1
         “A court may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error of

law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (citing

GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999).

         “A motion under Rule 59(e) is not intended to be utilized to relitigate issues previously

considered.” Foreman v. United States, 2012 U.S. Dist. LEXIS 187012 *3 (W.D. Mich. 2012)

(citing Equal Emp't Opportunity Comm'n v. Argent Indus., Inc., 746 F. Supp. 705, 706 (S.D.

Ohio 1989)). “Neither should it be used as a vehicle for submitting evidence which in the

exercise of reasonable diligence could have been submitted before.” Id. (citing Weyerhaeuser

Corp. v. Koppers Co., 771 F. Supp. 1406, 1419 (D. Md. 1991)).

         “The grant or denial of a Rule 59(e) motion is within the informed discretion of the

district court, reversible only for abuse.” Huff v. Metro. Life Ins. Co., 675 F.2d 119, 122 (6th Cir.

1982).

                                           DISCUSSION

         The Secretary moves the Court to alter or amend its judgment due to a clear error of law.

The Secretary’s motion contains two main arguments: (1) “The Court did not conduct the pretext

analysis required in a Rehabilitation Act case,” [R. 45 at 3 (Motion to Alter or Amend

Judgment)], and (2) “The record does not support finding that Caffa-Mobley was qualified under

the Rehabilitation Act,” [Id. at 11]. The Court will address each argument in turn.

         I.     The Court’s Pretext Analysis

              A. Independent Pretext Analysis

         First, the Secretary argues that the Court did not conduct a pretext analysis independent

from its analysis of the prima facie case presented by Caffa-Mobley. [Id. at 3.] The Court agrees



                                                      2
that under the burden-shifting framework established by the Supreme Court in McDonnell

Douglas “[t]he burden is first on the plaintiff to demonstrate a prima facie case of . . .

discrimination; it then shifts to the employer to offer a legitimate, non-discriminatory

explanation for its actions; finally, the burden shifts back to the plaintiff to show pretext-i.e. that

the employer's explanation was fabricated to conceal an illegal motive.” Chen v. Dow Chem. Co.,

580 F.3d 394, 400 (6th Cir. 2009) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-04 (1973)). Furthermore, during the pretext portion of this analysis, “[t]o carry her burden in

opposing summary judgment, [plaintiff] must produce sufficient evidence from which a jury

could reasonably reject [the employer]'s explanation of why it fired her.” Id.

        The Secretary claims that the Court did not conduct an independent, pretext analysis in its

Memorandum Opinion and Order, [R. 43]. [R. 45 at 3.] This is incorrect. After reciting the

pretext step of the McDonnell Douglas framework earlier in the opinion, [R. 43 at 9], the Court

discussed pretext, although briefly, in the final section of the Memorandum Opinion and Order.

[Id. at 18-19.] After considering the Secretary’s argument that “Caffa-Mobley has not

successfully demonstrated that this non-discriminatory reason was a mere pretext for

discrimination, as required under the McDonell Douglas framework,” the Court decided that the

factual evidence provided by the parties regarding Bennett’s reason for terminating Caffa-

Mobley was in dispute. [Id.] As the Court finds that it conducted a pretext inquiry, the argument

remains that the Secretary is not satisfied with the fashion in which that analysis was conducted.

             B. Whether the Evidence Satisfies the Pretext Burden

                 1. The Plaintiff’s Burden

        Secondly, the Secretary argues “[a]t this stage, a question of material fact is not sufficient

to escape summary judgment; Caffa-Mobley has the burden of proof at the pretext stage, and her



                                                       3
burden of proof is to prove pretext by a preponderance of the evidence.” [R. 45 at 7-8.] In

support, the Secretary cites to the Sixth Circuit case of Fuhr v. Hazel Park School District, 710

F.3d 668 (6th Cir. 2013). Although the court in Fuhr recited the pretext analysis as requiring the

plaintiff to “demonstrate by a preponderance of the evidence that the proffered reason was a

mere pretext for discrimination,” it declined to address whether the plaintiff “successfully

shoulder[ed] her ultimate burden of proving pretext.” 710 F.3d at 675-77. Thus, the Court will

instead refer to Sixth Circuit case law that covered the issue in more detail.

          For instance, in Jones v. Potter, the Sixth Circuit described the plaintiff’s burden at the

pretext stage as follows: “Should the employer carry this burden, then the burden returns to the

plaintiff to prove by a preponderance of the evidence that the employer's proffered reason was in

fact a pretext designed to mask illegal discrimination. Jones can defeat summary judgment only

if his evidence is sufficient to ‘create a genuine dispute at each stage of the McDonnell Douglas

inquiry.’” 488 F.3d 397, 404 (6th Cir. 2007). Also, in Shazor v. Prof'l Transit Mgmt., the Sixth

Circuit summarized the burden on the plaintiff during the McDonnell Douglas framework as:

“[T]o survive summary judgment a plaintiff need only produce enough evidence to support a

prima facie case and to rebut, but not to disprove, the defendant's proffered rationale.” Shazor,

744 F.3d 948, 957 (6th Cir. 2014). Upon considering the plaintiff’s assertions regarding the first

category of pretext arguments, the Sixth Circuit held: “Plaintiff has therefore established a

genuine issue of fact concerning the truthfulness of her two purported lies.” Id. at 960 (emphasis

added).

          Beyond the Sixth Circuit, several other appellate circuit courts describe the plaintiff’s

burden upon a motion for summary judgment regarding the McDonnell Douglas pretext stage as

requiring the plaintiff to show that a genuine issue of material fact exists. See, e.g., Soto-



                                                        4
Feliciano v. Villa Cofresi Hotels, Inc., 779 F.3d 19, 23 (1st Cir. 2015) (stating that the plaintiff

must prove pretext by a preponderance of the evidence; however, “[t]o defeat a motion for

summary judgment, though, the plaintiff need only show that his ability to meet that burden turns

on a genuine issue of material fact”) (citing Texas Dept. of Community Affairs v. Burdine, 450

U.S. 248, 253 (1981)); Brown v. Diversified Distribution Sys., LLC, 801 F.3d 901, 910 (8th Cir.

2015) (“We thus conclude based on these factual disputes . . . she has identified genuine issues of

material fact on whether ‘a prohibited reason, rather than the employer's stated reason, actually

motivated’ her termination”); Martino v. W. & S. Fin. Grp., 715 F.3d 195, 202 (7th Cir. 2013)

(“[T]he plaintiff must show that a genuine issue of material fact exists as to whether the

defendant's proffered reason was pretextual to avoid the entry of summary judgment against it”);

Abrams v. Dep't of Pub. Safety, 764 F.3d 244, 253 (2d Cir. 2014) (holding that a certain quote

from the employer was “enough of an ambiguity to create a reasonable question of fact”);

Lupyan v. Corinthian Colleges Inc., 761 F.3d 314, 325 (3d Cir. 2014) (holding that “a reasonable

jury could discredit [defendant]'s reasons for [plaintiff]'s termination as pretextual”).

       After reviewing case law from the Sixth Circuit, and many other circuits, the Court

disagrees with the Secretary’s claim that “a question of material fact is not sufficient to escape

summary judgment” at this stage. [R. 45 at 9.] True, the plaintiff must prove by a preponderance

of the evidence that the employer's proffered reason was in fact a pretext. However, at the motion

for summary judgment stage, the Sixth Circuit has stated that the plaintiff can defeat a motion for

summary judgment during the pretext analysis by showing that his evidence is sufficient to

create a genuine dispute of material fact. See Jones, 488 F.3d at 404; Shazor, 744 F.3d at 957-60.

This is precisely what the Court held in its Memorandum Opinion and Order, [R. 43 at 18-19].

                2. The Evidence Before the Court Presents a Dispute of Material Fact



                                                      5
        The Secretary goes on to argue that the evidence before the Court fails to satisfy the

pretext analysis under the Rehabilitation Act. [R. 45 at 8-9.] To satisfy the burden of

demonstrating pretext, the plaintiff “must show by a preponderance of the evidence ‘either (1)

that the proffered reasons had no basis in fact, (2) that the proffered reasons did not actually

motivate his discharge, or (3) that they were insufficient to motivate discharge.’” Jones, 488 F.3d

at 406 (quoting Manzer v. Diamond Shamrock Chem. Co., 29 F.3d 1078, 1084 (6th Cir. 1994)

(emphasis omitted)). Here, the proffered reason for the termination of Caffa-Mobley was that she

could not “perform the essential duties of her position,” i.e., work with children. [R. 35-10 at 7

(Bennett Declaration).] As the legitimacy of this factual allegation is disputed by the parties, the

first pretext test is most suitable to the issue at hand. “The first type of showing is easily

recognizable and consists of evidence that the proffered bases for the plaintiff's discharge never

happened, i.e., that they are ‘factually false.’” Manzer, 29 F.3d at 1084. As both parties dispute

Caffa-Mobley’s ability to work with children, the Court finds this to be an issue of material fact

best settled by a jury.

        Caffa-Mobley cited evidence suggesting that her restriction from working with children

was merely temporary. One of the notes from Premier Medical Group stated, “No working with

children for now,” [R. 35-15 at 1-5 (Doctor’s Notes).], and a letter dated October 1, 2010 from

Dr. Huffman to Bennett estimated her date of full recovery to her state of function prior to

August 10, 2010 to be October 15, 2010. [R. 35-8 at 82-83 (Woods 2017 Declaration with

Exhibits).] To discredit this evidence, the Secretary cites to a subsequent note from the Premier

Medical Group which prescribed “modified duty” and “office or administrative duties only.” [Id.

at 85.] Furthermore, the note advised Caffa-Mobley to “pursue physical therapy” and return for a

check-up in two weeks. [Id.] The Secretary claims that this note effectively “refuted his earlier



                                                      6
October 15 estimate . . ..” [R. 45 at 7.] These notes present a contradictory picture from which

different inferences could be made. As the Court “may not make credibility determinations nor

weigh the evidence when determining whether an issue of fact remains for trial,” it would be

inappropriate for the Court to weigh this evidence in favor of either side at this point in the

litigation. Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014) (citing Logan v.

Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir.

1999)). Moreover, the evidence clearly does not present a situation that is “so one-sided that one

party must prevail as a matter of law.” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir.

2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).1

         The Secretary attempts to rebut this demonstration of pretext in its Reply by raising the

argument that the school had an honest belief in its proffered reason that Caffa-Mobley was

unable to work with children. [R. 51 at 9.] The basis for the “honest belief” doctrine is as

follows:

         “If the employer had an honest belief in the proffered basis for the adverse
         employment action, and that belief arose from reasonable reliance on the
         particularized facts before the employer when it made the decision, the asserted
         reason will not be deemed pretextual even if it was erroneous.” Upshaw v. Ford
         Motor Co., 576 F.3d 576, 586 (6th Cir.2009). “The key inquiry in assessing
         whether an employer holds such an honest belief is whether the employer made a
         reasonably informed and considered decision before taking the complained-of
         action.” Sybrandt v. Home Depot, U.S.A., Inc., 560 F.3d 553, 559 (6th Cir.2009)
         (quotation marks omitted).


1
  For the first time in its Reply, the Secretary raises the argument that the October 1 letter, which the Secretary
attached to its Motion for Summary Judgment as an exhibit, [R. 35-8 at 82-83], is inadmissible evidence. Beyond
the fact that the Secretary now attempts to dismiss evidence it provided for the Court’s consideration, “reply briefs
‘do not provide the moving party with a new opportunity to present yet another issue for the court's consideration.’”
Koroluk v. Fanning, No. 3:13-CV-758-H, 2014 WL 6387514, at *2 (W.D. Ky. Nov. 14, 2014). Furthermore, even if
the letter is not in admissible form, the contents of the letter, as well as the subsequent notes, could be presented
through testimony from Dr. Huffman at trial. See McGuire v. Michigan Dep't of Cmty. Health, 526 F. App'x 494,
496 (6th Cir. 2013) (holding that the contents of a doctor’s letter could be presented in admissible form at trial
through the doctor testifying).



                                                              7
Shazor, 744 F.3d at 960. Here, Bennett terminated Caffa-Mobley a day before the deadline—set

by Bennett—for Caffa-Mobley to turn in the medical documentation concerning her ability to

perform the essential duties of her position. [R. 43 at 5-6.] Thus, the Court finds that there is a

genuine issue of material fact as to whether the school made a “reasonably informed and

considered decision” in firing Caffa-Mobley.

        In addition to pretext, the Secretary argues that Caffa-Mobley failed to satisfy the sole

cause standard of the Rehabilitation Act. Under the Rehabilitation Act, Caffa-Mobley must prove

that she was fired “solely by reason of . . . [her] disability.” Jones, 488 F.3d at 409-10 (quoting

Maddox v. Univ. of Tenn., 62 F.3d 843, 846 (6th Cir. 1995) (emphasis added)). Although the

Secretary only provides one reason for Caffa-Mobley’s termination, “Caffa-Mobley could not

presently work with children,” [R. 45 at 10; see also R. 51 at 8, 12], the Secretary consistently

claims that “the plaintiff’s evidence ‘introduces two reasons, one of which . . . is a perfectly valid

reason for firing an employee.’” [Id. at 9 (citing Jones, 488 F.3d at 409).] The second reason for

firing Caffa-Mobley remains unclear to the Court. The Court finds that the phrase “she could not

work with or around children” raises the reasonable inference that Caffa-Mobley was fired

because her disability prevented her from working around children at that time. Construing the

evidence and drawing all reasonable inferences in favor of the nonmoving party, the Court finds

that a reasonable jury could conclude that Caffa-Mobley was terminated solely by reason of her

disability.

        II.    Whether Caffa-Mobley was Qualified

        The Secretary argues that “[t]he factual record does not support any inference that Caffa-

Mobley could be recovered in a little over two months, or in any definite or reasonable period of

time, because Dr. Huffman’s post-termination opinion gave way from a potential date of



                                                      8
recovery to a retraction of that opinion and his record showing no definite estimate regarding the

likelihood, degree, or timeline for any recovery.” [R. 45 at 11.] As the Court previously

explained, these notes present a contradictory picture from which different inferences could be

made. Furthermore, as the Court stated in its Memorandum Opinion and Order, when the

accommodation is an assignment of light duty rather than leave, the Sixth Circuit has reasoned

that an assignment of light duty may be appropriate unless it is of a permanent nature. See Brown

v. Chase Brass & Copper Co., 14 F. App'x 482, 488 (6th Cir. 2001) (“[A]n employer has no

obligation to create a permanent light duty post when none previously existed.”); see also Meade

v. AT&T Corp., 657 F. App'x 391, 396 (6th Cir. 2016) (“[W]e have applied this rule to hold that

an employer need not create a permanent light-duty position”). At the very least, there is a

dispute of material fact over the duration of Caffa-Mobley’s light duty position in the library.

       The Secretary quotes the Sixth Circuit in stating that “[l]eave cannot constitute a

reasonable accommodation without “a certain or credibly proven end”, and “for an additional

leave of absence to be a reasonable accommodation under the ADA, the employee must, at a

minimum, provide the employer with an estimated, credible date when she can resume her

essential duties.” [R. 51 at 11 (quoting Cooley v. E. Tennessee Human Res. Agency, Inc., 720 F.

App'x 734, 740 (6th Cir. 2017).] True, Sixth Circuit “case law is clear that when the proposed

accommodation is an extension of a prior significant period of leave, the plaintiff must have

demonstrated a clear prospect for recovery.” Cooley, 720 F. App'x at 741. However, the matter at

hand does not involve an additional, significant leave of absence; Caffa-Mobley returned to work

at a “light duty” position after two and a half weeks of leave. The parties currently dispute the

length of time at which Caffa-Mobley could work at a “light duty” position before she could




                                                     9
continue working with children again. As Cooley specifically involved an additional leave of

absence, the Court finds it to be distinguishable from the matter at hand.


                                         CONCLUSION

       For the foregoing reasons, IT IS ORDERED: the Secretary’s Motion to Alter or Amend

Judgment, [R. 45], is DENIED.

       IT IS SO ORDERED.



cc: Counsel of Record




                                                          October 4, 2018




                                                    10
